Title: Thomas Jefferson to Thomas Mann Randolph, 14 November 1813
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          Dear Sir Monticello Nov. 14. 13.
          Your motions have hitherto put it out of our power to write to you from the uncertainty of the times and places at which a letter could meet you. your last however from Cayuga removes the difficulty, as we presume a letter now written will find you at Headquarters, and that these will be somewhere in the line between Sacket’s harbor and Montreal. we have heard of the movements of Genl Wilkinson as far as Grenadier island, and Genl Hampton’s to within 4. miles of the hostile camp, and we expect every mail to inform us that of their both opening on Montreal, leaving Kingston to be taken at leisure. in short we are rejoicing in the expectation that all Canada above the Sorel is ours, and that the earlier disgraces of the war are now wiped away. this with the execution of Hull, and perhaps the disgrace of 3. or 4. more will satisfy all with the state of the war, the Anglomen excepted.
			 the success of Bonaparte in the battle of Dresden, and repair of
			 the checks given by Bernardotte and
			 Blucher, which I have no doubt he will soon effect,
			 added to the loss of Canada, will produce a melancholy meeting between the Executive of England and it’s parliament. and should it overset the ministry it may give us peace with England, and consequently war with all those arrayed against her in Europe, which will hardly mend our situation.
          The family is all well, and has been constantly so since you left us. you will hear this from our Martha herself, and perhaps from others of the family.
			 we are just finishing our wheat sowing, as your people are also, and
			 we are about to begin that of rye to feed us from harvest till
			 the next corn season; for of corn I do not make a barrel to the acre. I believe it is expected you will make enough to serve till harvest at least.
			 I buy largely at 20/ the price at which it starts.the manufacturing mill is just beginning to recieve
			 wheat and to do something.
			 there have been some discouragements to the bringing it in. the want of a visible and responsible head is supplied to a certain degree by Jefferson’s taking that post, which I dare say he will discharge satisfactorily. some flour for
			 neighborhood use, perhaps too closely ground (to wit the barrel from 4 bush.–7 ℔) has
			 discredited the mill for a while. an assistant miller
			 has been engaged by Jefferson on trial, and after a month’s trial, the opinion of his skill & good conduct is favorable,
			 and perhaps that he may understand grinding better than Gilmer. but he could not supply Gilmer’s place as principal. I am still
			 afraid it will be a losing concern to you as long as you are absent, unless you had a skilful and honest partner, not easy to be found.
			 since our last
			 operations on the dam, altho’ the river is now very low indeed so that no boat can go
			 down, we have the greatest abundance of water. I was at the mills yesterday. all were going with full heads,
			 the
			 locks leaking as usual, and a great deal of water running over the waste. I was disappointed in raising the breast of the dam a foot higher by the water becoming extremely cold just as we had got
			 all
			 our logs & stone in place ready to be laid down. this is therefore deferred to the spring, and will remove our difficulties from the dam to the canal bank which will be in danger of
			 overflowing.
			 the Rivanna company have had their works viewed by Commissioners and it is presumed they will be recieved at the next court, and toll begin to be levied. they have agreed that the bill respecting them shall pass as amended by the Senate, which provides that they shall recieve their toll at the locks, and only on what passes thro’ them, saving moreover all other private rights.
			 I am not without a hope the Executive is taking measures to prevent the enemy’s lying in Hampton road thro’ the winter which may give an outlet to our produce.
			 I have proposed to them the building a fort at the mouth of Lynhaven R. to command that bay and be a rallying point for the light horse & infantry kept to scour that coast. as yet prices do not look up.
			 the new wheat is sold here @ 3/6  & 3/9  and at the
			 Buckingham mills & all above them at the same.
			 I have heard of no price at Richmond further than that the new flour is dull @ 5.D.
			 I leave this for Bedford in 2. or 3. days and shall not be back till the middle of December, until which time of course I
			 shall not be able to write to you again. we are all in the hope however of seeing you before
			 that, as in that climate the troops must very shortly go into winter quarters, on which event you have nourished our hopes of your coming and passing the winter at home. not despairing then of
			 finding you here on my return from Bedford I salute you with affection and respect and with every wish for your health and safety.
          Th:
            Jefferson
        